       Case 18-04123-elm Doc 46 Filed 02/02/21             Entered 02/02/21 14:14:26     Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.



Signed February 2, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

       IN RE:                                        §      CASE NO. 18-40572-ELM-7
       RANDY OLIVER, II                              §
              DEBTOR                                 §      CHAPTER 7

       DEANNA TAYLOR,                                §
           PLAINTIFF                                 §
                                                     §      ADVERSARY NO. 18-04123-ELM
       VS.                                           §
                                                     §
       RANDY OLIVER, II, DEFENDANT                   §

               AGREED JUDGMENT DETERMINING DEBTS AND OBLIGATIONS
                         OWING TO BE NON-DISCHARGEABLE

             On    this    day   came on     for consideration    the Complaint     to Determine

      Dischargeability of Debts Pursuant to 11 U.S.C. Section 523(a)(2)(A), (4) and (6) filed

      herein by Plaintiff, DEANNA TAYLOR against Defendant and Debtor, RANDY OLIVER,

      II. As evidenced by the signatures appearing below of the attorneys for Plaintiff and for the

      Defendant, the Court finds that the parties have agreed to the terms of this judgment and that

      this judgment should be entered. It is, therefore,
                                                     1
 Case 18-04123-elm Doc 46 Filed 02/02/21            Entered 02/02/21 14:14:26        Page 2 of 4




        ORDERED, ADJUDGED, and DECREED, pursuant to 11 U.S.C. §523(a)(2)(A), (4)

and (6) that the debt owed to Plaintiff by virtue of an Agreement between Plaintiff and

Defendant and/or RKO Construction & Painting (“Contract”) dated November 14, 2017 is

non-dischargeable in Defendant’s above-captioned bankruptcy case.

        It is further ORDERED, ADJUDGED and DECREED that judgment shall be and is

hereby entered in favor of Plaintiff against Defendant for the following:

        1.     $78,486.20;

       2.      Post-judgment interest of 5.5% per year on the total amount of the judgment
               from the date of judgment until paid in full.

        It is further ORDERED, ADJUDGED and DECREED that the debt and this

judgment shall be non-dischargeable pursuant to 11 U.S.C. §523(a)(2) and will survive any

Order of Discharge in this case.

       It is further ORDERED, ADJUDGED and DECREED that execution of this judgment

shall be stayed [“Stay of Execution”], unless and until the Defendant fails to pay the Plaintiff

the sum of $78,486.20 [“Settlement Amount”] as hereafter required. The Settlement Amount

shall be paid in consecutive monthly installments of $730.00 per month, with the payments being

due by the 15th day of the month beginning August 15, 2020 and continuing until the entire

Settlement Amount has been paid in full. The said payments shall be made through the

Jefferson County Community Supervision and Corrections Department as long as Defendant

is under court order to make payments to said department. Thereafter, Defendant shall make

payments through such other governmental agency as he may be compelled by court order

and if none, directly to Plaintiff. The Defendant shall have the right to prepay at any time,

without penalty, the unpaid balance of the Settlement Amount. Upon payment of the

Settlement Amount, this Agreed Judgment will be satisfied in full.

                                               2
 Case 18-04123-elm Doc 46 Filed 02/02/21          Entered 02/02/21 14:14:26       Page 3 of 4




       It is further ORDERED, ADJUDGED and DECREED that if the Defendant fails to

make a payment by the respective due date, Plaintiff shall have the right to send a fourteen

(14) day notice of default. If the Defendant does not cure the default within the 14-day

period, then the Stay of Execution shall be immediately dissolved, and the Plaintiff may

forthwith seek to execute upon the total amount of the Judgment, less any payments actually

made, using all lawful processes. Such notice of default shall be sent to Defendant at 1010

N. Center, Suite 100, Arlington, Texas 76011 and to the undersigned attorney for the

Defendant. Plaintiff shall not be required to send more than one notice of default in any

calendar year. Upon the second default in any calendar year, the Stay of Execution shall be

immediately dissolved, and the Plaintiff may forthwith seek to execute upon the total amount

of the Judgment, less any payments actually made, using all lawful processes.



                            #### END OF ORDER ####


AGREED AND APPROVED:

OFFERMAN & KING, L.L.P.

BY: /s/ James W. King                     .
       JAMES W. KING
       TBA #00791029
       6420 WELLINGTON PLACE
       BEAUMONT, TEXAS 77706
       (409) 860-9000--PHONE
       (409) 860-9199—FAX
       jking@offermanking.com
ATTORNEYS FOR PLAINTIFF




                                              3
  Case 18-04123-elm Doc 46 Filed 02/02/21     Entered 02/02/21 14:14:26   Page 4 of 4




DAVIS, ERMIS & ROBERTS, P.C.,

BY: /s/ Craig D. Davis                .
        CRAIG D. DAVIS
        TBA# 00793588
        1010 N. Center, Suite 100
        Arlington, Texas 76011
        (972) 263-5922 Telephone
        (972)262-3264 facsimile
       davisdavisandroberts@yahoo.com
 ATTORNEYS FOR DEFENDANT &
 DEBTOR




                                          4
